Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The after final amendment filed on December 10, 2021 has been entered.  No new matter has been entered.	 

Response to Arguments/Amendments
 Applicant’s amendment and arguments filed on December 10, 2021 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied.   

Claim Rejections - 35 USC § 112

Amended claim 5 is no longer directed to a method of using a glutamate dehydrogenase mutant having unknown structure.  Therefore, the rejections of claims 5-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and enablement requirement have been withdrawn.     

Allowable Subject Matter
Claims 5-10 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  Although the prior art discloses a glutamate dehydrogenase having 100% sequence identity to SEQ ID NO:1 of the instant application (see Univ Zhejiang CN 106978453. 2017. Form PTO-1449), the prior art does not provide a teaching or suggestion of making a mutant of said glutamate dehydrogenase at the amino acid positions recited in claim 5.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652